 In the MatterofERASIIUSATLASS,INC.and,FuR&LEATHER WORKERS'UNION, LEATHER WORKERS' DIVISION, LOCAL 35,C.I.O.Case No. R--i'30.Decided September 17, 1941,Jurisdiction:leather novelty manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal by Company to negotiate with petitioning union because of contractwith another union ; contract held no bar ; eligibility to be determined as ofdate of execution of closed-shop contract, where there is evidence that con-tract was enforced, and where employment is subjectto seasonalfluctuations;election necessary.Unit Appropriate for Collective Bargaining:all production employees, exclud-ing office employees and supervisors who have the right to hire or discharge.Mr. Irving E. Epstein,of New York City, for the Company.Isserman, Isserman ct Kapelsohn, by Mr. Sol D. Kapelsohn,ofNewark, N. J., andMr. Jacob A. Salzman,of New York City, forthe C. I.0.Mr. Ossip J. Walinski,of New York City, for the A. F. L.Mr. Armin Uhler,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 3, 1941, Fur & Leather Workers'-Union, Leather Workers'Division, Local 35, C. I. 0., herein called the C. I. 0., filed with theRegional Director for the Second Region (New York City) a peti-tion alleging that a question affecting commerce had arisen concern-ing the representation of employees of Erasmus Atlass, Inc., NewYork City, herein called the Company, and requesting an investiga-tion and. certification of representatives pursuant to Section 9 (c) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.On July 5, 1941, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3. of National Labor Relations Board Rules and Regu-lations-Series 2, as amended, ordered an investigation and author-ized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.35NLRB,No100447 448DECISIONSOF NATIONALLABOR RELATIONS BOARDOn July 8, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the C. I. O.and upon Pocketbook Workers' Union of New York, Local No. 1,affiliatedwith the American Federation of Labor, herein called theA. F. L., a labor organization claiming to represent employees directlyaffected by the investigation.Pursuant to notice, a hearing washeld on July 15, 1941, at New York City, before Richard J. Hickey,the Trial Examiner duly designated by the Chief Trial Examiner.The Company, the C. I. 0., and the A. F. L. were represented bycounsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues was afforded all parties.During thecourse of the hearing the C. I. O. moved to amend its petition to statecorrectly the name of the Company,' and further, to amend the al-legations in the petition concerning the appropriate unit.2TheTrial Examiner granted the motions.The Company twice moved todismiss the proceeding upon the ground that the Company has avalid contract with a bona fide labor organization.The Trial Ex-aminer reserved rulings on these motions for the Board.The motionsto dismiss are hereby denied for the reasons set forth below.Duringthe course of the hearing the Trial Examiner made several rulings onother motions and on objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed. The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYErasmus Atlass, Inc., is a New York corporation with its principaloffice and factory in New York City. The Company manufacturesfor sale and distribution small leather novelties such as tobaccopouches, cigarette cases, change purses, cigar cases, tie racks, belts,and leather watch holders.The principal materials used by the Com-pany are leather, linings, oilskins, zippers, fasteners, and glue.Dur-ing the first 6 months of 1941 the Company purchased materialsvalued at approximately $8,000, 50 per cent of which were shipped toit from 'outside the State of New York, principally from Massa-chusetts,New Jersey, and Pennsylvania.During the same periodthe Company sold finished products valued at approximately $16,000,75 percent of which were shipped to destinations outside the State'On the original petition the Company isdesignated as ErasmusAtlas, Inc, while thecorrect nameof the Companyis ErasmusAtlass, Inc.See Section'V,infra. ERASMUS ATLASS, INC.449of New York, principally to Michigan, New Jersey, Ohio, and Wash-,ington, D. C.The number of employees on the Company's pay rollduring the -past 10 months has varied from 6 to 23 workers, depend-ing upon the season.The Company concedes'that it is engaged incommerce within the meaning of the Act.H. THEORGANIZATIONS INVOLVEDFur & Leather Workers' Union, Leather Workers' Division, Local35, is a labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.Pocketbook Workers' Union of New York, Local No. 1, is a labororganization affiliatedwith the American Federation of Labor,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company and the A. F. L. contend that a closed-shop contractbetween them constitutes a bar to the present proceeding.TheC. I. O. contends that the contract is not a bar, inasmuch as the Com-pany was advised of the representation claims of the C. I. O. inadvance of the signing of the contract.The contract was consum-mated on April 8, 1941, and is to remain in effect until July 1, 1942.The C. I. O. commenced to organize the employees of the Com-pany early in 1941.An organizer of the C. I. O. testified that,having secured the signatures of a majority of the employees, heinformed the Company on April 7, 1941. of the C. I. O.'s claim andrequested a conference to negotiate a contract; that he was told byone of the partners of the Company (Rosenthal) that the otherpartners in the business would have to be consulted; that he returnedon April 8 and was told, first, that the Company's attorney wouldhave to be consulted, and, later in the day, that the Company wasof the opinion that the A. F. L. had "jurisdiction" over its employees;and that on April 9 he heard that the Company had entered into acontract with the A. F. L.Another C: I. O. representative furthertestified that up to the time when the contract was executed noneof the employees were aware that the A. F. L. had undertaken to actin their behalf.Rosenthal on the conti ary testified that the C. I. O.first presented its claim on April 9, the day after the contract wassigned, and an organizer for the A. F. L. testified that he had repeat-edly conferred with the Company (at the request of employees)during a period of a year prior to the execution of the contract.According to a statement of the Regional Director, which is a partof the record, the A. F. L. submitted 16 3 authorization cards tos Inadvertently stated to be 15 In the Regional Director's statement.A listing of thecards In the Regional Director's statement indicates that 16 were submitted 450DECISIONSOF NATIONALLABOR RELATIONS BOARDestablish its claim of majority representation.All these cards aredated in May 1941,'except one dated in February 1941.This state-ment also shows that the C. I. 0., in support of its claim, submitted23 application-for-membership cards, 15 of which are dated on orprior to April 7, 1941, and 7 on April 8, 19414 In so far as thisevidence is concerned, it appears that t,n the day of the execution ofthe contract the C. I. 0. represented practically all the Company'semployees, whereas the A. F. L. represented only one employee. Inaddition, the cards, together with the other evidence concerning thecomplete organization of the Companv's employees by the C. I. 0.by April 8, lend credence to the testimony regarding notice, and wefind that such notice was given by the C. I. 0. prior to the executionof the contract.Under the circumstances, we hold that the contractdoes not constitute a bar to this proceeding.5We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe C. I. 0. contends that all production employees, excludingoffice employees and supervisors who have the right to hire and dis-charge, constitute an appropriate unit.No conflicting contentionsconcerning the appropriate unit have been made by the Companyor the A. F. L., and we find that a unit of all production employees,excluding office employees and supervisors who have the right to hireor discharge, constitutes a unit appropriate for the purposes of col-lective bargaining.We further find that such unit will insure toemployees of the Company the full benefit of their right to self-organization and to collective bargaining and will otherwise effectuatethe policies of the Act.4The exact numbers and dates are as follows :1 card, April 5, 194114 cards, April 7, 19417 cards, April 8, 19411 card, undated.5Matter of W. C Armbruster, doing business as R. H. ArmbrusterManufacturing Com-panyandCongress of Industrial Organzations;30 N L R B. 457 ; cfMatter of LeoHart Co, IncandAllied Printing Trades Upson,26 N L R B 125 ERASMUS ATLASiS, INC.451VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning representa-tion can best be resolved by an election by secret ballot.At thehearing the C. I. 0. requested that persons employed for 4 consecutiveweeks or more during the period from January 1, 1941, to April 11,1941, be permitted to vote.The Company requested, in substance,that all persons employed between April 11, 1941, and the date ofthe election be permitted to vote, whereas the A. F. L. desires thatthose employed by the Company for 3 consecutive weeks since April8, 1941, except those since laid off, be permitted to vote.Employmentin the Company's business is subject to seasonal fluctuations.As noted above, a closed-shop contract, which we have held nobar to this proceeding, was entered into by the Company and theA. F. L. on April 8, 1941. Rosenthal testified at the hearing thataccording to his understanding of the contract the Company must,and would, discharge all employees not A. F. L. members.At thetime the contract was consummated, employment at the Company'splant was at a peak and since then has undergone the usual decreasesand increases.Under the circumstances, we believe that eligibilityshould be determined on the basis of the pay roll immediately,pre-ceding the execution of the contract on April 8, 1941.°We find,consequently, that the employees of the Company eligible to vote inthe election shall be those employees in the appropriate unit whowere employed during the pay-roll period immediately precedingApril 8, 1941, subject to such limitations and additions as are setforth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Erasmus Atlass, Inc., New York City,within the meaning of Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act.2.All production employees of the Company, excluding office em-ployees and supervisors who have the right to hire and discharge,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the National Labor RelationsAct.6Matter ofTV.C. Armbruster,doingbusiness as R,H. Armbruster Manufacturing Com-panyandCongress of Industrial Organizations,30 N L R B 457 ; ctMattei of GeneralDry Batteries, IncandBattery TVorkers' Federal Labor Union,No22516, A F op L,29 N L R B 1017 ;Matter of Ansley Radio CorporationandLocal 1,30 of The UnitedElectrical, Radio and Machine Workers of America, C 10, 28 N L R B 785451270-4 2-vol 31--30 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2, 'asamended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Erasmus Atlass, Inc., New York City, an election by secretballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Second Region,acting in this matter as agent for the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations,among all production employees who were employed during the pay-roll period immediately preceding April 8, 1941, including employeeswho did not work during such pay-roll period because they were illor on vacation or" in the active military service or training of theUnited States, or temporarily laid off, but excluding office employees,supervisors who have the right to hire and discharge, and all em-ployees who have since quit or been discharged for cause, to determinewhether they desire to be represented by Fur & Leather Workers'Union, Leather Workers' Division, Local 35, affiliated with the Con-gress of Industrial Organizations, or by Pocketbook Workers, Unionof New York, Local No. 1, affiliated with the American Federation ofLabor, for the purposes of collective bargaining, or by neither.